            Case 1:21-cv-03415-ER Document 6 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON JAQUEZ, on behalf of himself and all
others similarly situated,
                                                                           ORDER
                               Plaintiff,
                                                                      21 Civ. 3415 (ER)
               – against –

SVAKOM DESIGN USA LIMITED,

                               Defendant.


Ramos, D.J.:

         Defendant SVAKOM Design was served with process on May 3, 2021. Doc. 5.

Accordingly, its deadline to respond to the complaint was May 24, 2021. There has been no

further activity in this case. Plaintiff is therefore instructed to move for a default judgment

pursuant to the Court’s individual practices by September 27, 2021. Failure to do so may result

in dismissal for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).


         It is SO ORDERED.

Dated:    September 7, 2021
          New York, New York

                                                                    Edgardo Ramos, U.S.D.J.
